MAYHAM, P. J.
This action was for the recovery of damages for injury to plaintiff’s fruit trees and shrubbery and bees by fire alleged to have been negligently set, and permitted to escape from defendant’s land to that of the plaintiff. Whether the defendant in this action was or was not guilty of negligence in permitting this fire to escape, or whether it did originate from fire from defendant’s locomotive, was a question of fact which was properly submitted to the jury by the trial judge; and "the same is true of the question whether the defendant negligently suffered or permitted dry and .combustible matter to accumulate upon its track or roadway. Nor do we think the court erred in receiving evidence upon the question of damages. -His ruling upon that question is fully sustained by the case of Argotsinger v. Vines, 82 N. Y. 313, 314.1 The case was fairly and clearly submitted to the jury by the charge of the judge upon the disputed questions of fact, and we cannot say that the ■evidence did not sustain their verdict. The motion, therefore, for a new trial upon the merits was properly denied, and we see no error committed by the trial judge for which this judgment should be reversed.
Judgment affirmed, with costs.

 In this case the court said: “In an action to recover damages for an injury •done to the inheritance, it is held that it is competent for a witness to give his •opinion as to the value of the farm with the timber on, and the value after it wot ■•taken off. ”